Citation Nr: 0414477	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-09 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active duty from September 1974 to October 
1974 in the United States Navy.  He also had a voided 
enlistment with the United States Army.

The matter initially arose from a December 1999 rating 
decision of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, determined new and material evidence had not 
been received to reopen the claim of service connection for a 
psychiatric condition.  The veteran appealed this issue to 
the Board of Veterans' Appeals (Board).  

In a July 2001 decision of the Board, it was determined that 
the veteran had not perfected his appeal with regard to the 
psychiatric disorder, and this issue was not currently before 
the Board.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims ("the 
Court").  In a March 6, 2002, 2003 order, the Court vacated 
the issue on appeal and remanded the claim back to the Board 
for readjudication consistent with a Motion for Joint Remand 
which found that the appeal on this issue had been properly 
perfected.

In an October 2002 decision, the Board determined that new 
and material evidence had not been received to reopen the 
claim of service connection for a psychiatric disorder.  The 
veteran appealed that determination to the Court.  In a 
September 30, 2003 order, the Court vacated the issue on 
appeal for consideration of the veteran's claim pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

There has been a significant change in the with the enactment 
of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  To implement the provisions of the 
law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  First, VA has a duty to notify 
the claimant and his/her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  .  The VA's 
duty to assist the veteran includes informing him of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In February 2001, a duty to assist letter was sent to the 
veteran.  This letter does not fully comply with the 
directives of VCAA.  Accordingly, VA should undertake the 
appropriate actions to ensure that the directives of VCAA 
have been followed.  Disabled Am. Veterans v. Sec'y. of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that the veteran has 
a psychiatric disorder which was incurred 
or aggravated during service or that he 
has a psychosis which was incurred or 
aggravated within one year of his 
separation from service, he should submit 
such evidence.

2.  The VBA AMC should send the veteran 
an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  

3.  The AOJ shall review and comply with 
the joint motion.

If upon completion of the requested action, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




